17 April 2019

Michael Eiermann
Western Reserve Water Systems, Inc
4133 East 49th Street
Cleveland, Ohio 44105

Dear Michael,

We are very excited about the opportunity to work with you and the team at Western Reserve Water
Systems, Inc and are pleased to submit the following agreement for our services. We will designate David
Gouttiere as the primary contact for our services. I, along with other members of the FocusCFO team, will
be available to help based on the specific needs of your organization.

We ask that you execute this Agreement within five (5) business days as we need to have the Agreement
signed before we get started. Should you decide to utilize our services beyond that time, we will need to
review the availability of the assigned CFO. Please sign page 2 and then initial pages 3-6 of the
Agreement. The entire document should then be either scanned and emailed back to me or faxed to
(888) 845-8899. Please let me know if you have any questions.

Sincerely,



Forest Bookman
Area President




                                                  1


19-11864-jps      Doc 35-2      FILED 05/07/19        ENTERED 05/07/19 09:41:17             Page 1 of 6
                 PROJECT BASED -CFO SERVICES AGREEMENT

 Name:                            Focus CFO Group, LLC           Client Name: Western Reserve Water Systems, Inc

 Address for Notices:             1010 Jackson Hole Drive,       Address for Notices:
                                  Suite 202                      4133 East 49th Street
                                  Blacklick, Ohio 43004          Cleveland, Ohio 44105

 Name of assigned CFO(s): David Gouttiere
 Scope of Work:                 Project work as directed by the client and for client use only.
 Fee/Rates:                     $1,500 per day per CFO
 Term: The term may be extended by the agreement of the parties.
 Payment Terms: Invoices will be submitted weekly by us with payment due upon receipt. All payments are to
 be made by ACH payment per the instructions below. The Federal Tax ID Number for FocusCFO Group, LLC is 82-
 4775072. We are an LLC and should be issued a Form 1099 by you each year.
                                                    All ACH payments:
                                             Payee: FocusCFO Group, LLC
                                                   Bank: Chase Bank
                                             Routing Number: 044-000-037
                                             Account Number: 267-800-081
                                          Memo Section: Your Company Name
 Original signatures transmitted and received via facsimile or other electronic transmission of a scanned document,
 (e.g., .pdf or similar format) are true and valid signatures for all purposes hereunder and shall bind the parties to
 the same extent as that of an original signature. This Agreement may be executed in multiple counterparts, each
 of which shall be deemed to constitute an original but all of which together shall constitute only one document.
 The attached terms and conditions are part of this Project Based CFO Services Agreement.

Accepted and Agreed:


  Company Western Reserve Water Systems, Inc                        Focus CFO Group, LLC
  Signature /s/ Michael Eiermann                                    Signature
  Name           Michael Eiermann                                   Name        Forest Bookman
  Title          President                                          Title       Area President

  Date



          Revised 4/18/2019                                  2




     19-11864-jps             Doc 35-2   FILED 05/07/19          ENTERED 05/07/19 09:41:17           Page 2 of 6
                                             Terms and Conditions
     The following will set forth the terms and conditions applicable to the services to be provided by
     FocusCFO Group, LLC (“FocusCFO”, “us”, or “we”) to your organization (“Company” or “you”).

Purpose of Agreement and Services. From time to                FocusCFO professionals are not authorized to (1)
time during the term hereof, Company may retain                sign tax returns, (2) render legal opinions, (3)
FocusCFO to provide certain agreed-upon services               prepare external use financial statements (see
(the “Services”). At the election of either the                below), (4) handle, have access to, or transport cash
Company or FocusCFO, the Services may be defined               or deposits or other negotiable instruments, (5)
in a project plan that is prepared by the CFO                  make any decisions with respect to the hiring and
assigned to the Company and submitted to the                   firing of personnel, (6) have direct access to
Company for review. The purpose of this                        investments, (7) make, order or purchase goods for
Agreement is to establish the terms and conditions             the company, (8) have access to or sign bank checks,
that will govern the parties’ business relationship            including online access for electronic checks or make
and that will be applicable to these Services.                 ACH or wire transfers, (9) have access to check
                                                               signing machines or signature plates, (10) execute
While our services may include providing you with              binding documents such as leases, contracts,
insights, suggestions, advice and recommendations,             proposals, etc. on behalf of the company, (11)
all decisions made in connection with the                      provide business valuations or opinions about
implementation of such advice and                              business valuation, or (12) commit your company or
recommendations shall be the responsibility of and             organization, financially or contractually, in any way.
made solely by you. We will not perform                        If you instruct, allow or authorize the FocusCFO
management functions or make management                        professional who is working with you to be involved
decisions on your behalf.                                      in any of these areas, you do so without the
                                                               authorization of FocusCFO and agree to take full
The services we provide may include some or all of             responsibility for the outcome of any of these
the following: (1) financial analysis, (2) the                 actions. You release FocusCFO for all liability, if any,
development of weekly, monthly, quarterly or                   from any such unauthorized action.
annual internal management reporting and
information, (3) internal financial, sales, operational        Recruiting and Interviewing Candidates for Your
and cash flow budgets and forecasts, (4) insights,             Company or Organization – We are not a recruiting,
suggestions, advice and recommendations regarding              placement or staffing firm. If we are involved in
strategic or business direction for your organization,         interviewing or screening any candidate which you
including assisting in the development of strategic            hire for your organization, we will do so only in the
and/or business plans, and (5) other related services          capacity of a general review of the individual whom
which can be mutually agreed upon.                             you may hire. We make no other warranty, either
                                                               express or implied. It is your responsibility to
Excluded Services – FocusCFO is not a CPA (Certified           conduct a background check, internally or via a third
Public Accounting) firm. None of the services                  party, on all individuals that you are contemplating
provided by us, our principals, associates, or                 hiring and we recommend you do so, especially for
employees are or should be considered CPA or                   key personnel or anyone involved in your internal
public accounting services. We do not perform audit            accounting functions or who will have access to cash
or assurance services and our services should not be           for your business or organization.
considered a substitute for audit or assurance
services.                                                      Tax Returns and Interaction with your Outside CPA
                                                               – We may work with your outside CPA to support
                                                               their preparation of tax returns and/or their


                                                           3                                          Initial




    19-11864-jps        Doc 35-2      FILED 05/07/19        ENTERED 05/07/19 09:41:17               Page 3 of 6
preparation of audited, reviewed or compiled                    you of any change in such projections which may
financial statements for third parties such as banks            thereafter come to our attention. Should these
and investors, to the extent required. We do not                projections be provided to lenders, investors or any
perform these services ourselves and we are not                 other outside party, they will be represented to all
responsible for your tax compliance or tax return               outside parties only as internal use projections and
filings in any way. Since we are not performing a               not as having been prepared by FocusCFO.
financial statement audit, review or compilation,
none of our services can be relied on to detect                 Business Transactions – As part of our engagement,
errors, fraud, deficiencies or material weaknesses in           we may assist in developing financial projections and
your internal controls, or illegal acts that may exist.         models relating to your evaluation of potential
                                                                transactions to acquire other businesses or business
Compensation, Payment of Invoices and                           assets or divest yourself of certain business assets.
Reimbursement of Expenses. Unless we agree                      When our support is requested in any of these areas,
otherwise in a separate statement of work, our fees             we will not be making any determination regarding
for the Services are set forth on the first page to this        the proper purchase price or valuation for a
Agreement. You agree to reimburse FocusCFO for                  transaction and all decisions related to what is a
reasonable, verified, out-of-pocket expenses                    proper and fair valuation, purchase price and
incurred in the rendition of the Services if they are           purchase terms will be yours. In all such cases, we
approved in writing by you. FocusCFO will submit                recommend that before completing any transaction
invoices to you for the Services provided and                   you 1) obtain an independent third-party valuation
expenses incurred on a weekly basis. You will pay all           from a certified business appraiser on any
amounts due via ACH per the instructions on the first           transaction or potential transaction, 2) work with an
page of this Agreement, free of any withholdings,               experienced business transaction attorney, and 3)
deductions or set-offs. The terms and conditions of             obtain tax and accounting advice from a qualified
this Agreement supersede the terms of any                       CPA.
purchase orders or other documents issued by you
with respect to the Services. If our Services require           Reliance on Data & Your Support – You agree to
the use of other service providers whose costs are              cooperate with us in the performance of our services
not included in our arrangement or in our rates, you            and shall provide or arrange to provide us with
will retain them directly, you will be billed directly by       timely access to and use of the personnel, facilities,
them and you will be solely responsible for your                data and information necessary for us to perform
arrangement with them.                                          our services. You acknowledge and agree that we
                                                                will, in performing our services, base our conclusions
Use of Projections and Working with Lenders and                 on the facts and assumptions that you furnish and
Investors – While providing services to you, we may             that we may use data, material, and other
assist you in developing financial projections,                 information furnished by or at the request or
budgets and forecasts for your business, all of which           direction of you without any independent
are for internal use only and are not to be                     investigation or verification and that we are entitled
represented within your organization or to a third              to rely upon the accuracy and completeness of such
party as anything other than internal use projections           data, material and other information. Inaccuracy or
which have been prepared by the Company’s                       incompleteness of such data, material and other
management. Any such projection may be relied                   information furnished to us could have a material
upon solely by you in connection with the subject               adverse effect on our conclusions and advice.
matter of the projections alone and may not be
relied upon for any other purpose nor may they be               You understand and agree that our services may
relied upon by any party other than you, including,             depend on your completion of certain tasks or
but not limited to, any successor or assignee of you.           adherence to your schedules within your control.
Unless otherwise expressly provided to the contrary,            Consequently, our Services, or any portion thereof,
any such projections will be rendered as of the date            may require adjustments or changes in the event
thereof and we disclaim any undertaking to advise               such tasks or schedules of yours change, are
                                                            4                                            Initial       _


    19-11864-jps        Doc 35-2       FILED 05/07/19       ENTERED 05/07/19 09:41:17               Page 4 of 6
modified, or are not completed as anticipated. We              organization. If you have a desire to do so, you
shall bear no liability or otherwise be responsible for        agree to first discuss the matter with the FocusCFO
delays in the provision of our Services or any portion         Area President with whom you are working. If you
thereof occasioned by your failure to complete in a            decide to hire, directly or indirectly, the FocusCFO
timely manner, your task or adhere to your                     professional who is assigned to work with your
schedule.                                                      organization as an employee of or contractor for
                                                               your organization, you agree to do so only with our
Internal Use Only Management Information – While               consent and you also agree to then pay us a one-
providing services to you, all information, financial or       time termination fee equal to the greater of
otherwise, that we provide for your business or                $75,000, or seventy five percent (75%) of our
organization is considered internally prepared                 annualized billings to you, based on amounts
management reporting. This information is not                  invoiced or to be invoiced by us to you for our
intended for use by any outside or third parties. You          support during the most recent sixty (60) day period
agree that should you decide to provide any of this            preceding the expected hire date. The above applies
information to anyone outside of your business or              to both any active engagement with FocusCFO or
organization, either directly or by having us do so,           any relationship within one year of the termination
you will not represent that it is anything other than          of this agreement. This fee must be paid in full prior
internal use information, which was prepared by the            to the individual being authorized to work directly
management of your company or organization.                    for you and is non-refundable. Until that point, we
Information provided by us will exclude substantially          will continue to bill at our standard rates until the
all the disclosures required by Generally Accepted             termination fee payment is received by us.
Accounting Principles (GAAP), which may be
required for external use financial statements issued          Independent Contractor – We will furnish services as
to outside parties. None of the information prepared           an independent contractor and not as an employee
by us will be audited, reviewed or compiled by us,             of your Company. Nothing in our arrangement will
nor will we express an opinion on it.                          be construed to create a joint venture or partnership
                                                               between the parties or an employee/employer
External Use Financial Statements – Should you                 relationship. Neither party has any authority to
desire or be required to provide external use                  create any obligations on behalf of the other party or
financial statements to a third party, we will assist          to bind the other party to any Agreement with any
your independent, outside CPA firm in this area, as            third party. FocusCFO associates are not entitled to
requested. Generally, third parties will require               any medical coverage, life insurance, unemployment
financial statements that are prepared with the                insurance, or participation in any other benefits
proper disclosures and format that are customary               afforded to your Company’s employees. Company
for third party review. Any statements which we are            will bear sole responsibility for operating its business.
involved in preparing or assisting in preparing, will
exclude these disclosures and formats and are                  Confidentiality – It is understood that while
therefore not suitable for third party use. Any costs          performing services for you, our organization and
associated with the preparation of these external              the FocusCFO professional assigned to work with
use or third party use financial statements will be            you, will be provided with or will have access to,
paid by you directly to your outside CPA firm and are          confidential information regarding your business
not included in our fees.                                      including, but not limited to, your operations, your
                                                               financial statements, your products and your
Other Provisions                                               customers (“Confidential Information”). We agree
                                                               to hold in confidence all Confidential Information
Your Hiring or Working Directly with the FocusCFO              and not to use, reproduce, publish, disclose or
Professional Assigned to Work with Your                        otherwise make known to any person or entity any
Company – You agree not to engage directly, in                 Confidential Information, except to the extent
any capacity, with the FocusCFO professional                   required in the performance of our engagement
assigned to work with your company or                          with you and authorized by
                                                           5                                              Initial     _


    19-11864-jps        Doc 35-2      FILED 05/07/19       ENTERED 05/07/19 09:41:17                 Page 5 of 6
you or otherwise required by law. You agree to                 this Agreement on behalf of FocusCFO must be
hold in confidence all FocusCFO confidential                   agreed to, in writing, by Brad A. Martyn, Managing
information shared with you.                                   Member of FocusCFO. The terms of this Agreement
                                                               will be governed by the laws of the State of Ohio and
Satisfaction and Indemnity – FocusCFO will perform             we each agree to pay our own fees and costs
the Services in accordance with the standard of care           (including attorney fees) paid or incurred by us to
and diligence normally practiced by firms or                   enforce the provisions of this Agreement. If FocusCFO
individuals that perform services of a similar nature.         is asked to and executes a separate Confidentiality,
FocusCFO warrants and represents that it and its               Non-Disclosure, or other Agreement with the
employees, agents and subcontractors have the                  Company (“Separate Agreement”), either prior to or
knowledge, expertise, and experience necessary to              after the date of this Agreement, the Parties agree
perform the Services. Your sole and exclusive                  that the terms of this Agreement, including but not
remedy for any claim against FocusCFO with respect             limited to the section titled Satisfaction and
to the foregoing warranties will be the replacement            Indemnity, take precedent over the terms of the
of the FocusCFO professional who is performing                 Separate Agreement, except for the Confidentiality
services for you as soon as reasonably practical. We           section of this Agreement for which the Separate
make no other warranty, either express or implied.             Agreement shall take precedent. This Agreement
We will not be liable for and you hereby waive any             applies to your Company as well as any affiliated and
claims regarding any compensatory, incidental,                 survivor companies. Exclusive venue for any action or
indirect or consequential damages or lost profits,             proceeding relating to this Agreement shall be the
and our maximum liability for any specific                     state or Federal courts located in Franklin County,
engagement, in any case, will not exceed the actual            Ohio. You agree to be responsible for any applicable
fees paid to us for the most recent 12 months by               state and local taxes, including sales and use taxes to
you. You agree to indemnify, defend and hold us                the extent they apply or are deemed to apply at a
(including directors, officers, employees,                     later date by any state or local taxing jurisdiction. If
shareholders, agents, and advisors) harmless from              any term of the Agreement is deemed unenforceable,
and against all claims, damages, losses, liabilities and       this will not invalidate the remaining terms.
expenses (including reasonable attorneys’ fees)
arising out of or in connection with (a) your breach                           END OF AGREEMENT
or non-performance of any representation,
warranty, covenant, agreement or obligation
contained in or in connection with this Agreement or
any other agreement which you are party to, (b)
your or your employees violation of law and/or (c)
your use or disclosure of the Services outside of your
organization. Your payment indicates services
rendered by us are satisfactory to you. FocusCFO will
not be liable for any claim brought more than one
year after the cause of action has accrued.

Termination – Either of us may terminate this
Agreement at any time for any reason upon written
notice. In event of termination by you, for any
reason, all unpaid fees due are payable to FocusCFO
at the time of termination.

Other – This Agreement, along with our services
outline, reflects the entire understanding for our
services. Any changes to this Agreement must be in
writing and signed by both Parties and all changes to
                                                           6                                            Initial      _


    19-11864-jps        Doc 35-2       FILED 05/07/19      ENTERED 05/07/19 09:41:17               Page 6 of 6
